Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims 6-9 set forth a means for producing the microrods of the claimed material.  While the claimed method is similar to those proposed by Ju and Bisso in terms of the various steps, the claimed method requires that the materials are heat treated in the temperature range from 180-195C for an extremely long period of time from 50-60 hours.  The prior art teaches alternatively methods where the materials may be held at a temperature of 300C for 24 hours and other prior art to Gao teaches that the material may undergo the phase transition after heating at 200C for 24 hours.  It would have not have been obvious to those of ordinary skill in the art to arbitrarily hold the material for over double the time proposed in the prior art as this would seem like an unnecessary expenditure.  As the modification of the method such that it meets the claim is not obvious, the claims are allowable thereover.  The product as set forth in claim 1 has amended to include allowable subject matter associated with its dimensions.  The closest prior art is to the previously cited patent to Bisso, who teaches a material having the same composition, but teaches a different range of dimensions.  It would not have been obvious to arbitrarily alter the size and shape of the materials of Bisso in a manner that goes against the explicit teachings of the prior art.  As this is the case, the claimed composition is allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew E. Hoban/Primary Examiner, Art Unit 1734